Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20          PageID.30    Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JOSEPH OLIVARES,
                                                     Case No. 20-cv-11763
                     Plaintiff,
 v.                                                  Paul D. Borman
                                                     United States District Judge
 MARK LONG, and PERFORMANCE
 ABATEMENT SERVICES                                  David R. Grand
 PERFORMANCE CONTRACTING GROUP                       United States Magistrate Judge

                Defendants.
 ______________________________/

ORDER GRANTING APPLICATION TO PROCEED WITHOUT PREPAYING
      FEES (ECF No. 2) and SUMMARILY DISMISSING ACTION

      Before the Court is Plaintiff Joseph F. Olivares’s Application to Proceed In

Forma Pauperis. (ECF No. 2.) A review of the application supports his claim of

pauper status. The Court grants in forma pauperis status to proceed without

prepayment of the filing fee for this action. However, for the reasons set forth below,

the Court dismisses the action as frivolous and for failure to state a claim upon which

relief may be granted.

      Pursuant to the provisions of 28 U.S.C. § 1915(e)(2)(B), a district court may

dismiss a complaint before service on a defendant if it is satisfied that the action is

frivolous, malicious, if it fails to state a claim upon which relief may be granted, or

if it seeks monetary relief from a defendant or defendants who is/are immune from

such relief. A complaint is frivolous “where it lacks an arguable basis either in law
Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20          PageID.31      Page 2 of 6




or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). In McGore v.

Wrigglesworth, the Sixth Circuit clarified the procedures a district court must follow

when faced with a civil action filed by a non-prisoner proceeding in forma pauperis:

             Unlike prisoner cases, complaints by non-prisoners are not
             subject to the screening process required by § 1915A.
             However, the district court must still screen the complaint
             under § 1915(e)(2) . . . Section 1915(e)(2) provides us
             with the ability to screen these, as well as prisoner cases
             that satisfy the requirements of this section. The screening
             must occur even before process is served or the individual
             has had an opportunity to amend the complaint. The
             complaint must be dismissed if it falls within the
             requirements of § 1915(e)(2) when filed.

McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997) (overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007)); Smith v. Bernanke, 283 F. App’x

356, 357 (6th Cir. Jun. 26, 2008).

      Federal courts hold the pro se complaint to a “less stringent standard” than

those drafted by attorneys. Haines v. Kerner, 404 U.S. 519, 520 (1972). However,

pro se litigants are not excused from failing to follow basic procedural requirements.

Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Brock v. Hendershott, 840 F.2d

339, 343 (6th Cir. 1988).

      Reading the Complaint liberally, Olivares alleges that Defendant Mark Long,

the Director of Michigan’s Workers’ Disability Compensation Agency, violated 42

U.S.C. § 1983 (“Section 1983”) by enforcing a 2005 order entered by a magistrate

within the agency that denied Olivares wage loss benefits as a result of an injury to
                                             2
Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20          PageID.32    Page 3 of 6




his left shoulder. (ECF No. 1, Complaint, PgID 1–2, 4–7.) Olivares further alleges

that Defendant Performance Abatement Services Performance Contracting Group

fraudulently concealed a diagnosis of a bruised humeral head following Olivares’s

left shoulder surgery in 1988. (ECF No. 1, Complaint, PgID 3–4.)

      This is at least the sixth time that Olivares has brought a federal court lawsuit

alleging some version of these claims against these and other defendants. See

Olivares v. Mich. Workers’ Comp. Agency, No. 18-12343, 2019 WL 4688738, at

*1–2 (E.D. Mich. Sept. 26, 2019) [hereinafter Olivares I] (collecting cases). His

most recent suit was initially dismissed as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) because the claims were barred by the doctrine of collateral

estoppel, Olivares v. Mich. Worker’s Comp. Agency, No. 18-12343, 2018 WL

4111908 (E.D. Mich. Aug. 29, 2018), but the Sixth Circuit vacated and remanded

based on its finding that there was no evidence that Olivares’s alleged hernia had

been adjudicated in the prior agency rulings. Olivares v. Mich. Worker’s Comp.

Agency, No. 18-2369, 2019 WL 2299250 (6th Cir. Apr. 16, 2019). On remand, and

after the defendants, including Defendants here, Mark Long and Performance

Abatement Services Performance Contracting Group, filed Motions to Dismiss, the

trial court dismissed the suit for failure to state a claim under § 1983 and under the

doctrine of collateral estoppel because it found that Olivares had had an opportunity




                                             3
Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20            PageID.33    Page 4 of 6




to litigate the issue of his alleged hernia. Olivares I, No. 18-12343, 2019 WL

4688738.

      Olivares’s other lawsuits arising from this same 2005 order of the Workers’

Disability Compensation Agency have been dismissed for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine, Olivares v. Performance

Contracting Grp., 76 F. App’x 603, 605 (6th Cir. 2003), and because his claims are

barred under Michigan’s three-year statute of limitations for personal injuries,

Olivares v. Michigan Comp. Agency, No. 17-13994, 2017 WL 8792723 (E.D. Mich.

Dec. 27, 2017).

      The Sixth Circuit found, in 2018, that the Rooker-Feldman doctrine is

inapplicable to decisions of the Michigan Workers’ Disability Compensation

Agency, but that Olivares’s claims were nevertheless barred by the statute of

limitations. Olivares v. Michigan Workers’ Comp. Agency, No. 18-1048, Doc. 24-1

(6th Cir. Nov. 15, 2018) [hereinafter Olivares II]. It further found that Olivares failed

to plead fraudulent concealment with particularity because he did not show: “(1) that

the defendants wrongfully concealed their actions; (2) that Olivares failed to

discover ‘the operative facts that are the basis of his cause of action’ within the

limitations period; and (3) that Olivares acted with due diligence until discovering

the relevant facts.” Id. (citing Evans v. Pearson Enters., Inc., 434 F.3d 839, 850–51

(6th Cir. 2006)).

                                               4
Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20           PageID.34     Page 5 of 6




      Olivares’s new suit fares no better than his prior ones. First, Olivares filed this

Complaint fifteen years after the 2005 order that allegedly harmed him, so this suit

is barred by the three-year statute of limitations applicable to § 1983 claims. See

Mich. Comp. Laws § 600.5805(2) (three-year limitations for personal injuries);

Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (statute of limitations

applicable to personal injuries applies to § 1983 claims).

      Second, his attempt to extend the limitations period by invoking Michigan’s

fraudulent concealment statute (Mich. Comp. Laws § 600.5855) falls well short.

Fraudulent concealment must be plead with particularity. See Evans, 434 F.3d at

850–51. As stated by the Sixth Circuit in Olivares II, this requires pleading facts

showing: “(1) that the defendants wrongfully concealed their actions; (2) that

Olivares failed to discover ‘the operative facts that are the basis of his cause of

action’ within the limitations period; and (3) that Olivares acted with due diligence

until discovering the relevant facts.” No. 18-1048, Doc. 24-1. Olivares’s contention

that Defendant Performance Abatement Services Performance Contracting Group’s

failure to disclose that Olivares had a bone bruise on his humeral head in 1998 led

to future doctors being unable to correctly diagnose his shoulder problem does not

show any of these factors. (ECF No. 1, Complaint, PgID 3–4.) Accordingly,

Olivares’s claims arising out of a 1998 injury and a 2005 order are barred by the

statute of limitations.

                                              5
Case 2:20-cv-11763-PDB-DRG ECF No. 4 filed 07/08/20       PageID.35   Page 6 of 6




      For the reasons set forth above, IT IS ORDERED that Plaintiff’s Application

to Proceed In Forma Pauperis Without Prepaying Fees or Costs (ECF No. 2) is

GRANTED. IT IS FURTHER ORDERED that the action is DISMISSED with

prejudice. Finally, IT IS FURTHER ORDERED that this action is frivolous under

28 U.S.C. § 1915(e)(2)(B). Any Appeal of this Order would be frivolous and would

not be taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369

U.S. 438, 445 (1962), McGore, 114 F.3d at 610–11.

IT IS SO ORDERED.



Dated: July 8, 2020                         s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                           6
